Citation Nr: 0812863	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-44 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected residuals of a left knee injury, torn 
meniscus, and retropatellar pain syndrome, prior to January 
1, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's service-connected left knee disability, 
beginning January 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2003 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2008; a transcript 
is of record. 

At her travel board hearing in January 2008, the veteran 
submitted additional evidence pertinent to this appeal.  The 
veteran has waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2007).  Consequently, the Board will 
proceed with the adjudication of this claim notwithstanding 
that the RO has not considered this evidence.

In a rating decision dated in October 2007, the RO reduced 
the rating for the veteran's left knee disability from 30 
percent to 10 percent, effective January 1, 2008.  The 
veteran has not appealed this decision and the Board has no 
jurisdiction over it.  38 C.F.R. § 20.202 (2007).  However, 
as this is an appeal of an initial rating, the Board will 
consider the ratings assigned throughout the entire appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).   




FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's service-connected residuals of a left knee injury, 
torn meniscus, and retropatellar pain syndrome was manifested 
by extension limited to 30 degrees or more, malunion of the 
tibia and fibula, or ankylosis, at any time during the course 
of this appeal during which the veteran was not granted a 
temporary total disability rating.  

2.  The competent medical evidence shows that the veteran's 
service-connected left knee disability was manifested by 
frequent falling and dislocations, swelling, decreased range 
of motion, stiffness, instability, subluxations, and effusion 
throughout the entire appeal period despite her 
rehabilitation efforts and multiple surgeries.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for service-connected left knee injury, torn 
meniscus, retropatellar pain syndrome, have not been met or 
approximated at any time during the appeal period.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5299-5257 
(2007).   

2.  The schedular criteria for an initial rating of 30 
percent for service-connected left knee injury, torn 
meniscus, retropatellar pain syndrome, beginning January 1, 
2008 have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5299-5257 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that the VA has no further duty to notify 
prior to Board adjudication.  The RO initially provided 
notice to the veteran in correspondence dated in January 
2004.  In that correspondence, which was provided to the 
veteran prior to initial adjudication of her service 
connection claim, the RO advised the veteran of what the 
evidence needed to show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in her possession that pertained to the claim, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

The veteran has also demonstrated actual knowledge that to 
support her claim for a higher rating, she needed to show 
worsening or increase in severity of the disability and the 
effect that worsening had on her employment and daily life.  
For example, in her VA Form 9, dated in December 2004, the 
veteran alleged that she could not bend her left knee and had 
to sit with the knee fully extended.  The veteran also stated 
that surgery would be necessary to increase knee motion.  In 
a statement dated in May 2004, the veteran stated she was 
unable to bend her knee to sit properly in a chair.  The 
veteran also claimed her doctors told her they were unable to 
fix the knee and that it would get worse over time.  The 
veteran's descriptions of such signs pertaining to her left 
knee disability are evidence that she knew what type of 
evidence pertained to the disability rating determination.  
Such knowledge cures any timing or content defects of the 
notice as it pertains to the veteran's increased rating 
claim.  

In July 2007, the RO readjudicated the claim and issued a 
supplemental statement of the case.  The issuance of 
compliant notice followed by a readjudication of the claim 
remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
veteran has not requested that VA obtain any private medical 
records on her behalf.  The RO has also provided the veteran 
with four VA examinations throughout the course of this 
appeal to determine the severity of her left knee disability.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.

Evidence

A Physical Evaluation Board, in November 2003, found the 
veteran unfit for duty because of her retropatellar pain 
syndrome of the left knee following injury (patella 
subluxation).

In a VA joints examination report, dated in January 2004, Dr. 
J.R. noted diffuse edema of moderate amount both anteriorly 
and posteriorly in the left knee.  Dr. J.R. also reported 
range of motion of the left knee to be from zero to 50 
degrees, which produced "severe pain."  There was also 
marked laxity with lateral compression, no crepitus.  There 
was marked tenderness inferiorly and laterally.  Dr. J.R.'s 
impression was left knee with pain and meniscal tear, marked 
limitation of motion, severe disability with progression.  

In a VAMC orthopedic outpatient note, dated in May 2004, Dr. 
J.M. found the veteran's left knee to be mildly swollen.  
Range of motion was decreased with approximately 5 degrees 
lacking full extension to about 50 degrees of flexion.  She 
had no varus or valgus instability.  Lachman's sign was 
negative.  The veteran had a slight amount of tenderness to 
palpation surrounding the entire patella, but this did not 
sublux and tracked well throughout the arch of motion.  X-
rays showed an old zygon fracture or a healed capsular 
avulsion.  X-rays were otherwise normal.  Dr. J.M.'s 
assessment was arthrofibrosis.  Dr. J.M. stated that the plan 
would be for the veteran to regain her range of motion.  Dr. 
J.M. prescribed physical therapy, but noted the possibility 
of arthroscopic surgery.  

In a VA orthopedic outpatient follow-up note, dated in July 
2004, Dr. C.T. reported the following findings.  Left knee 
was mildly edematous.  The veteran lacked 5 degrees of 
extension and could only flex to 60 degrees, at which point 
she experienced "a significant amount of pain."  There was 
no instability of the patella and no tenderness to palpation 
medially or laterally on the patella.  There was tenderness 
to palpation over the lateral collateral ligaments and very 
mild tenderness medially.  There was no noted varus or valgus 
instability and no anterior drawer sign.  Dr. C.T. noted, 
however, that parts of the examination were limited 
secondarily to pain and non-compliance secondary to pain.  

X-rays showed a small bulge, which appeared to be a segund 
fracture, chronic in nature.  A magnetic resonance imaging 
(MRI) showed all ligaments intact and small concerning area 
of her posterior medial meniscus, which could represent 
degenerative versus small tear.  Dr. C.T.'s assessment was 
left knee arthrofibrosis with possible internal derangement.  
Dr. C.T. recommended arthroscopic surgery.  

A VA operative report, dated July 19, 2004, showed the 
veteran underwent diagnostic arthroscopy, with debridement.  
Dr. C.R. summarized as follows.  Despite numerous 
conservative measures, the veteran's range of motion was from 
5 to 60 degrees, which Dr. C.R. described as very poor.  The 
range of motion was always limited by pain.  Given these 
findings, the veteran underwent an MRI, which showed intact 
ligaments, but a possible meniscal tear of the medial 
meniscus.  The tear, however, was not very obvious.  After 
the veteran had been brought under anesthesia, the veteran's 
range of motion was from zero to 140 degrees.  Diagnostic 
arthroscopy revealed a very large suprapatellar plica and a 
mild bit of synovitis.  Lateral compartment showed an intact 
meniscus with no significant chondromalacia.  There was a 
small, frayed area of cartilage that was not articular at the 
medial aspect of the lateral femoral condyle.  

In a VA examination report, dated in September 2004, J.M., 
Physician Assistant, Certified, reported the following 
subjective complaints.  The veteran was not doing well since 
her arthroscopy in July 2004.  The veteran was unable to walk 
20-30 feet without falling and had to use crutches all the 
time.  She had fallen in the shower because of the knee 
giving away.  She was unable to do housework, dress, or do 
other activities of daily living without problems.  The 
veteran currently took Etodolac and Vicodin daily to control 
the pain.  She regularly wore a sports brace for support.

On examination, J.M. noted the veteran walked with the 
assistance of crutches and had a limp.  Range of motion was 
from zero to 130 degrees, but with pain throughout the range.  
At 30 degrees, the knee would not bend any further in spite 
of her being well relaxed.  There was a mechanic block to the 
flexion of the knee.  Knee was stable to varus and valgus 
stress and the anterior drawer and Lachman's were negative.  

J.M.'s impression was lateral patella dislocation of the left 
knee in service with loss of significant range of motion.  
The veteran had significant arthrofibrosis and contraction of 
the quadriceps mechanism and probably the joint capsule and 
other supporting structures of the knee causing her loss of 
motion at the present.  This was a significant limitation for 
the veteran.  J.M. stated that the veteran would probably 
need more surgery in the future.  Her convalescence was not 
known at that time, but appeared to be "many more months."  

In an orthopedic outpatient follow-up note, dated in October 
2004, the examiner reported range of motion from 5 to 60 
degrees.  

In an orthopedic outpatient follow-up note, dated in January 
2005, Dr. E.V. reported that range of motion was from zero to 
35 degrees.  Dr. E.V. stated that there were no surgical 
solutions at that point and that she would be referred to the 
pain clinic for solutions.

In a radiology report, dated in January 2005, Dr. D.N. 
reported findings of normal appearing menisci.  The anterior 
and posterior cruciate ligaments and the medial and lateral 
collateral ligaments appeared normal in signal and 
architecture.  Soft tissue surrounding the knee appeared to 
be normal.  No abnormalities were seen.  

In a VA examination report, dated in August 2005, J.M. noted 
the veteran's complaints of knee locking.  J.M. stated that 
the MRI and arthroscopic surgery showed no reason for 
instability or locking.  

On examination, active range of motion was from 5 to 30 
degrees, with resistance and complaints of discomfort at 30 
degrees.  Passive range of motion was to 110 degrees with 
some discomfort.  On repetitive motion, range was from 5 to 
40 degrees.  There was no increased pain, loss of motion, 
weakness, fatigability, or incoordination.

J.M.'s impression was chronic left knee pain with greatly 
decreased range of motion and functional overlay.  J.M. 
stated there was no definite diagnosis of why she was having 
so much knee pain and such a limited range of motion.  The 
MRI was normal and arthroscopic examination was essentially 
normal except for some arthrofibrosis and a plica, which was 
resected.  There was some functional overlay and poor pain 
tolerance affecting her left knee.  There was no evidence of 
reflex sympathetic dystrophy or neurological problems.  

In a treatment record from North Central Texas Orthopaedics 
and Sports Medicine, dated in September 2006, Dr. W.M. 
reported that he had reviewed MRI arthrography of the left 
knee.  According to this record, the veteran reported pain 
with activity, twisting, turning, and during the nighttime.  
Dr. W.M. stated that the veteran's degenerative posterior 
horn medial meniscus tear was "pretty significant."  Dr. 
W.M. also noted significant lateral subluxation of the 
kneecap.  Dr. W.M. stated that the veteran would need a 
partial posterior horn medial meniscectomy versus meniscal 
repair with a lateral retinacular release on the left knee, 
with possible open medial retinacular repair.  

In an operative report, dated September 30, 2006, Dr. W.M. 
reported he had performed left knee arthroscopy with partial 
medial meniscectomy and arthroscopic lateral patellofemoral 
retinacular release.  Dr. W.M. diagnosed lateral 
patellofemoral subluxation with anterior horn medial meniscus 
tear.    

In a report of a left knee MRI, dated in September 2006, Dr. 
P.M. noted a small joint effusion, mildly high riding 
patella, mild lateral patellar subluxation, prominent intra-
meniscal signal posterior horn medial meniscus, thought to be 
consistent with horizontal degenerative tear.  

The evidence included several follow-up visits to Dr. W.M.  
In a note of one follow-up visit, dated in December 2006, Dr. 
W.M. stated that the veteran had fallen twice because of her 
left knee.  The veteran had an unstable knee with an anterior 
drawer sign.  Dr. W.M. stated that the veteran may have re-
injured her knee and torn an anterior cruciate ligament.  

In a radiological report, dated in December 2006, Dr. P.M. 
found no evidence of medial or lateral menisci tear.  

Physical therapy progress notes from Fit-N-Wise showed that 
the veteran was seen 24 times.  In the last progress note of 
treatment, dated in December 2006, the physical therapist 
reported that the veteran had not been able to progress in 
therapy appropriately secondary to reports of knee pain.  

The veteran received physical therapy at Wise Regional 
Rehabilitation from January 2007 to March 2007, but did not 
meet her progress goals and was discharged.  

In a VA examination report dated in April 2007, G.D., PA-C, 
recorded the following subjective complaints.  The veteran 
still had 6 to 7/10 knee pain following the surgery in 
September 2006.  The knee pain was worse with prolonged 
standing, walking, bending, squatting, prolonged sitting, or 
climbing stairs or inclines.  The veteran reported rare, 
intermittent episodes of lateral patellar subluxation, but 
that her symptoms had improved since the surgery in September 
2006.  The veteran denied use of orthopaedic devices.  

G.D. reported the following physical examination findings.  
The veteran walked without an antalgic gait.  Left knee was 
non-tender without sign of inflammation or infection.  There 
was tenderness of bilateral inferior patellar margins.  
Patellar compression test was positive without crepitus and 
McMurray sign was negative.  Flexion was to 108 degrees; 100 
degrees on repetition.  Extension was to zero degrees, both 
initially and after repetition.  There was no apparent 
weakness, fatigability, or loss of coordination during or 
following three repetitions of range of motion.  The veteran 
complained of pain throughout the entire arc of motion.  
G.D.'s assessment was left knee chondromalacia of patella, 
left knee status post arthroplasties in July 2005 and 
September 2006, and lateral release performed September in 
2006.  The report also included an addendum, dated July 2, 
2007.  In that addendum, G.D. stated that the claims file and 
history had been reviewed and that there was no change in 
history or assessment.

The veteran underwent another surgery from Dr. W.M. in July 
2007.  In a follow-up note dated in August 2007, Dr. W.M. 
reported that the veteran was status post open medial 
retinacular repair.  Dr. W.M. reported that the veteran still 
had dramatic patella femoral changes, dislocations, and 
subluxations, despite her long effort towards rehabilitation, 
conservative care, straps, a previous arthroscopy, and a 
lateral release.  Dr. W.M. was pleased with how hard the 
veteran was working to "get her quad back." 

At the veteran's travel board hearing in January 2008, she 
provided the following testimony in support of her claim for 
an increased rating.  The veteran reported falling three to 
five times a day and described her instability as severe.  
She stated that when she falls, she dislocates her kneecap 
and the knee swells.  The veteran estimated her knee swelled 
three times its normal size.  The veteran reported wearing a 
knee brace daily.  When it was swollen, the veteran stated, 
she was unable to bend it past 30 degrees.  The veteran 
testified she was unable to walk up or down stairs.  The 
veteran testified she had received three surgeries.  The 
surgeon who had performed the second and third surgeries told 
her she would need a total knee replacement at some point, 
but that she was too young for such a procedure.  After the 
surgeries, the veteran stated, she had fewer problems with 
falling, but that the knee stiffened more.

Regarding effects on employment, the veteran testified that 
her performance diminished after 30 or 45 minutes because she 
could not walk.  The veteran reported an inability to do 
things she would normally do socially and that she could not 
"have a life."  She claimed to get fewer than three hours 
of sleep a night.  The veteran also testified that her knee 
had "definitely worsened" since the last time she had an 
evaluation.  

The veteran's representative alleged the evidence was flawed 
because a VA examination report dated on July 2, 2007 was in 
the file, but that the veteran received surgery from a 
private practice physician on that date.  The representative 
also asserted that because the veteran had surgery in July 
2007, her left knee was of a severity that did not support 
the rating reduction.  

Legal Criteria 

The veteran is appealing the initially assigned disability 
rating for her service-connected residuals of a left knee 
injury, torn meniscus, and retropatellar pain syndrome.  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson, 12 Vet. App. at 119.  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2007).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
The veteran's service-connected left knee injury, torn 
meniscus, retropatellar pain syndrome is currently rated by 
analogy to Diagnostic Code 5299-5254.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
two digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Here, the RO assigned an initial disability rating of 30 
percent pursuant to Diagnostic Code 5299-5257, effective 
November 27, 2003.  Effective January 1, 2008, the RO reduced 
the veteran's disability rating to 10 percent.  During the 
course of this appeal, the veteran was granted temporary 
total ratings on two occasions.  The veteran's ratings for 
the veteran's service-connected left knee disability 
throughout the course of this appeal are as follows: 30 
percent effective November 27, 2003; 100 percent effective 
July 19, 2004; 30 percent effective April 1, 2005; 100 
percent effective September 30, 2006; 30 percent effective 
December 1, 2006; and 10 percent effective January 1, 2008.  
For the purpose of this appeal, the Board will only consider 
whether higher ratings are warranted for the periods during 
which the veteran's left knee disability was rated less than 
100 percent.  

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  A 30 percent evaluation is 
assigned for severe recurrent subluxation or lateral 
instability.  Id.  A 30 percent rating is the highest 
available under that code.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5261 applies to 
limitation of extension of leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  Diagnostic Code 5261 provides 
that a 20 percent rating is to be assigned where extension is 
limited to 15 degrees and a 30 percent rating where extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007).  A 40 percent rating is assigned where extension 
is limited to 30 degrees, and a 50 percent rating where 
extension is limited to 45 degrees.  Id.  

Diagnostic Code 5260 provides that a 20 percent rating is to 
be assigned where flexion is limited to 30 degrees, and a 30 
percent rating for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2007).  A 30 percent rating is 
the highest available under that code.  

Ratings for knee disabilities in excess of 10 percent are 
also found in Diagnostic Codes 5256, 5258, or 5262.  
Diagnostic Code 5256 provides that where there is ankylosis 
of the knee at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2007).  Where there is ankylosis of the knee in flexion 
between 10 and 20 degrees, a 40 percent evaluation is 
assigned.  Id.  

Diagnostic Code 5258 provides for a 20 percent rating for 
dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2007).
  
Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2007).  Ratings of 30 
and 20 percent are warranted for malunion that with either 
marked or moderate disability of the knee and ankle.  Id.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 4.45 
(2007).  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  38 C.F.R. § 4.40 (2007).

Analysis

Upon reviewing the evidence in light of the ratings criteria, 
the Board first concludes that a rating in excess of 30 
percent is not warranted at any time during the course of 
this appeal.  Only Diagnostic Codes 5262, 5265, and 5261 
provide for ratings in excess of 30 percent for knee 
disabilities.  There is no medical evidence of nonunion of 
the tibia and fibula and thus, Diagnostic Code 5262 does not 
apply.  Although the medical evidence shows that the 
veteran's left knee range of motion is quite limited, there 
is no evidence that the joint was immobile during the periods 
for which she was not rated totally disabled.  Absent 
findings of immobility, the Board finds no basis for a rating 
under Diagnostic Code 5256 for ankylosis.  Finally, at no 
time during the course of this appeal has the evidence shown 
an inability to extend the knee to less than 30 degrees.  To 
the contrary, the veteran was able to extend to 5 degrees or 
less at all times during the appeal.  

The Board also considered the representative's concerns 
regarding the integrity of the evidence, given that the 
claims file included a report from the VAMC dated on July 2, 
2007, the same day the veteran received surgery from a 
private practice physician.  As noted above, this document 
was an addendum to the earlier VA examination report, and was 
not a report of another physical examination.  Thus, nothing 
in this report raises any logical inconsistencies with other 
evidence of record.

Next, the Board considers whether the veteran should be 
granted a rating higher than 10 percent for the period 
beginning January 1, 2008.  Upon reviewing the evidence in 
its entirety, the Board finds that a rating of 30 percent 
should apply.  Prior to January 1, 2008, the competent 
medical evidence was significant for instability, joint 
effusion, patellar subluxation, limited range of motion, and 
meniscal tear for much of the appeal period.  These objective 
signs, considered with the veteran's reports of falling, 
pain, and locking, support a 30 percent rating.  Although the 
VA examination report of April 2007 suggests that the 
veteran's left knee disability had improved by that time, 
other evidence suggests that the severity of her knee 
disability persisted.  For example, Dr. W.M.'s report in July 
2007 that the veteran still had "dramatic" patella femoral 
changes, dislocations, and subluxations despite her 
rehabilitation efforts and multiple surgeries, indicates that 
her left knee had not improved substantially at that time.  
The need for an additional surgery at that time is another 
indicator that her left knee disability persisted to be more 
severe than a 10 percent rating.  

The veteran's testimony at her travel board hearing in 
January 2008 also supports a finding that her left knee 
disability failed to improve substantially throughout the 
appeal period.  Her testimony that she continued to 
frequently fall and dislocate her kneecap, and continued to 
experience swelling, decreased range of motion, and 
stiffness, is indicative that her disability remained 
unchanged.  Again, these signs approximate the criteria for a 
30 percent rating.  The record does not contradict the 
veteran's testimony; to the contrary, the objective medical 
evidence tends to support her testimony and the Board deems 
it to be credible.  In short, there is little evidence that 
the veteran's left knee disability improved during the course 
of this appeal.  Accordingly, the Board concludes that a 
staged rating is not in order and a 30 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson, 12 Vet. App. at 119.

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating in excess of 30 percent for service-
connected	residuals of a left knee injury, torn meniscus, and 
retropatellar pain syndrome is denied.

A rating of 30 percent for service-connected residuals of a 
left knee injury, torn meniscus, and retropatellar pain 
syndrome, beginning January 1, 2008 is granted, subject to 
the law and regulations controlling the award of monetary 
benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


